DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed 07/24/2019 has been entered as it conforms to 37 CFR 1.125(b) and (c).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
105a in Figs. 7-10

	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is.
The “means for rigid anchoring of said slider to said profiled element”, in Claim 1, lines 17-18. The “means for rigid anchoring” doesn’t provide sufficient structure to define the claim. For examination purposes, “the means for rigid anchoring” will be interpreted as constituting “nails, screws, rivets or and/or similar rigid coupling units”, as defined within the specification on page 11, lines 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “safety device” of claims 1 and 11 does not provide sufficient structure to adequately define the scope of the claim. For examination purposes the “safety device” will be interpreted as “a gas cylinder”, as defined by the specification on page 8, lines 11-15.
The “at least two inserts” of claims 1 and 8 does not provide sufficient structure to adequately define the scope of the claim. For examination purposes the “at least two inserts” will be interpreted as comprising “a block”, as defined by the specification on page 9, lines 2-7.
The “profiled element” of claims 1, 5, and 7 does not provide sufficient structure to adequately define the scope of the claim. For examination purposes the “profiled element” will be interpreted as comprising “a double T-shaped transverse cross-section comprising respective protruding lips in order to define the track and the rail” as described in the specification on page 11, lines 18-22. Examiner notes that a component “defining a track and a rail” would provide sufficient structure to define this limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “contrasting” in claim 1, line 6, is used by the claim to mean “preventing” while the accepted meaning is “preventing”. The term is indefinite because the specification does not clearly redefine the term. Examiner notes that the term “preventing” is used in the specification on page 1, line 26.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “contrasting” in claim 11, line 2, is used by the claim to mean “preventing” while the accepted meaning is “preventing”. The term is indefinite because the specification does not clearly redefine the term. Examiner notes that the term “preventing” is used in the specification on page 1, line 26.
Claim 11, lines 1-2, provides a preamble as “an assembly for the coupling of a shell portion of a portable container according to claim 1”. Wherein the preamble of claim 11 is drawn to an assembly for coupling of a shell portion, contrasting the portable container of claim 1 from which it is dependent, claim 11 is rendered indefinite. Due to the inconsistent preambles; for examination purposes claim 11 will be treated as being independent from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford et al. (US 6082545 A).
	Regarding Claim 11, Ford et al. teaches an assembly (160, 170) for the coupling of a shell portion of a portable container to a safety device (180), which prevents (as a prop) an accidental movement toward said closed configuration in order to maintain said open configuration (as seen in claim Fig. 2). (Figs. 1-2, 18; Col. 17- Lines 34-42)


Allowable Subject Matter
In view of the prior art of record, claims 1-10 would be allowable if re-written to incorporate structural language to the limitations invoked by 35 U.S.C. 112(f), and to overcome the 35 U.S.C. 112(b) rejections as applied to claim 1.
	Regarding claim 1, Greenman (GB 331753 A), teaches a first shell portion (2) and a second shell portion (8) which are mutually articulated and can move between a configuration for closing an internal compartment (Fig. 1) and at least one open configuration for free access to the compartment (Fig. 2), and a safety device (1, 3, 4, 7) being coupled to said shell portions (2, 8) and preventing accidental movement toward said closed configuration (Fig. 1) in order to maintain said open configuration (Fig. 2), and an assembly (5, 6) for coupling said device to at least said first shell portion (2); said assembly being provided with, a slider (5, 6) coupled to said device (1, 3, 4, 7), and a profiled element (9) which is rigidly supported and forms a guiding track (9) for said slider (5, 6), which is normally movable along said track (9), and means for the rigid anchoring (wherein pivot 6 is retained within the guiding track) of said slider (5, 6) to said profiled element (page, lines 85-102), which can be activated at any position of said slider (5, 6) along said track (9). (Wherein the slider is anchored anywhere within the track). (Figs. 1-8; Page 3, lines 25-41; Page 4, Lines 99-112)

	Greenman, in addition to the prior art of record, does not teach “at least two inserts which are stably inserted in respective seats having a corresponding shape which are provided along a wall of said first shell portion.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Tonelli (US 20160183651 A1), teaches a portable container.
Wickman et al. (US 4522288 A), teaches luggage with a hinge for propping the lid of a container.
Comfort (US 4448292 A), teaches a knockdown suitcase.
Zeamer (US 3822083 A), teaches a typewriter case with a hinge that is a prop.
Klehr (US 3034551 A), teaches a pressurized friction joint for hand luggage.
Turner (US 2903149 A), teaches a counterbalance cover lift.
Thompson (US 2115656 A), teaches a motion retarding device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733           

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733